                            UNITED STATES DISTRICT COURT

                            SOUTHERN DISTRICT OF GEORGIA

                                  STATESBORO DIVISION



ASHLEY MILLER,

       Plaintiff,

V.                                                  Case No. CV618-072


ANDREW SAUL,
Commissioner ofSocial Security,

       Defendant.


                                            ORDER


       After a careful, de novo review of the file, the Court concurs with the Magistrate Judge's

Report and Recommendation, doc. 20, to which no objections have been filed. Accordingly, the

Report and Recommendation of the Magistrate Judge is ADOPTED as the opinion of the Court

and this case is REMANDED to the Social Security Administration for further proceedings under

42 U.S.C. § 405(g). On remand, the ALJ is DIRECTED to evaluate Dr. Dasher's March 2014

physical limitations to determine whether plaintiff can work; Dr. Shuman's opinion that plaintiff

cannot work due to her diabetes, stress, depression, and anxiety; and address the opinion evidence

of Dr. Roth and Dr. Chester to affirm its consistency with the RFC assessment. The Clerk of

Court is DIRECTED to enter JUDGMENT consistent with this order and to close this case.

       SO ORDERED,this                fay of September, 2019.




                                                                     [EF JUDGE
                                             UNITE9/STATES DISTRICT COURT
                                                    [ERN DISTRICT OF GEORGIA
